Citation Nr: 1046472	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1955 to May 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The Veteran testified before the undersigned at a hearing in 
November 2010.  A transcript of the hearing is of record.

At his hearing, the Veteran revoked his power of attorney for 
representation by the American Red Cross (ARC), and has chosen to 
represent himself before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, further development is needed in this matter.  The 
Veteran was last afforded a VA examination in February 2008.  He 
testified that his hearing has worsened since that examination. 

Considering that the Veteran has argued that his bilateral 
hearing loss disability has worsened, the Board finds that it is 
necessary to secure an additional examination to ascertain the 
Veteran's level of disability.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).

Additionally, in a February 2008 statement, the Veteran indicated 
that he received treatment for his hearing loss at the Jamaica 
Plain, Massachusetts VA Medical Center (VAMC) and that his 
primary care was at the Gloucester, Massachusetts Outpatient 
Clinic (OPC).  The most recent records showing treatment for his 
hearing loss are dated in December 2007.  On remand, any 
additional treatment records dated since December 2007 should be 
obtained.  

The Board again notes that the Veteran has revoked his POA in 
favor of the ARC and is now representing himself.  Accordingly, 
on remand, the RO/AMC should not send copies of any 
correspondence to the ARC or any other POA unless and until the 
Veteran appoints a new POA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain any records of hearing loss 
treatment that the Veteran may have received 
from the Jamaica Plain, Massachusetts VA 
Medical Center (VAMC) and the Gloucester, 
Massachusetts Outpatient Clinic (OPC) since 
December 2007.  If any such records 
identified by the Veteran are not available, 
he should be so informed, and notations as to 
the unavailability of such records and as to 
the attempts made to obtain the documents, 
should be made in the claims file.  All such 
available reports should be associated with 
the claims folder.

2.  Schedule the Veteran for a VA 
audiological examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good cause, 
could adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2010).)  The 
claims file, including a complete copy of 
this remand should be made available to, and 
reviewed by, the designated examiner.  The 
examiner should take a detailed history from 
the Veteran, conduct an examination, and 
ensure that all necessary tests are 
conducted.

In consideration of the examination results, 
the examiner should ascertain the severity of 
the Veteran's hearing loss.  Additionally, 
the examiner is asked to provide a full 
description of the service-connected 
bilateral hearing loss on the Veteran's 
ordinary activity.

3.  After undertaking any other development 
deemed appropriate, the AOJ should re- 
adjudicate the issue in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



